Citation Nr: 1420238	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-05 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

 Whether the Veteran's annual family countable income is excessive for the purposes of receiving special monthly pension based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Elaine Christmas


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1972.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran was awarded basic entitlement to non-service connected pension benefits with special monthly pension based on the need for aid and attendance by a February 24, 2009 rating decision.   However, in a subsequent January 2010 decision, the Veteran was found to be ineligible for payment of pension because his income, effective September 1, 2007, was found to exceed the maximum annual pension rate (MAPR), even when factoring in exclusions for medical expenses.  In subsequent findings the RO determined that up until the end of 2012, the Veteran's countable income for pension purposes continued to be in excess of the applicable MAPR.  

The Board notes that the Veteran and his representative have consistently reported as expenses a large amount of mileage traveled to and from medical visits.  However, the RO was not able to credit the Veteran for all of this mileage traveled (and thus exclude the cost of this travel from his income) because these reports have lacked specificity.  The reports have not been broken down into descriptions of each individual trip that was taken, including the date of each individual trip, the destination for each individual trip/name of the medical provider and the round trip mileage driven during each individual trip.  Without such specificity, VA has no way to judge whether the reported total number of miles traveled is actually accurate and thus, whether the costs for traveling this distance should be excluded from the Veteran's income.  

Accordingly, the Board finds that a remand is required to allow the Veteran and his representative another opportunity to specifically report the mileage traveled to and from his medical visits during the appeal period.   The Board notes that special attention should be paid to the 2012 calendar year as it appears that the Veteran's household income (from Social Security and his spouse's wages) was lower in that year.  Thus, it is possible that that a significant exclusion of mileage costs from that total might result in the Veteran having a 2012 countable income for pension purposes that is lower than the 2012 MAPR.    


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted and provided with another opportunity to specifically report the mileage traveled to and from his medical visits during the appeal period.  They should specifically be asked where possible to report each individual medical visit that was made, including the date of the visit, the destination of the visit/name of the medical provider and the round trip mileage driven during each individual trip.   The Veteran and his representative should pay particular attention to the 2012 calendar year.

2.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



